Citation Nr: 0019448	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-18 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently rated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1993 to 
January 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 RO 
decision which increased the evaluation for the veteran's low 
back disability from 10 percent to 20 percent disabling.  The 
veteran appeals for a higher evaluation.  


FINDINGS OF FACT

The veteran's service-connected low back disability is 
currently productive of severe limitation of motion of the 
lumbar spine; lumbosacral strain and intervertebral disc 
syndrome of the low back are no more than severe.  


CONCLUSION OF LAW

The criteria for a 40 percent for a low back disability have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from January 
1993 to January 1995.  A review of his service medical 
records reveals that in March 1994 he complained of low back 
pain that radiated down the left leg.  Subsequent records 
show treatment for low back pain with radiculopathy.  An 
August 1994 medical board report and a November 1994 physical 
evaluation board report reflect diagnoses of low back pain 
with radicular component, and L3 plus or minus L4 mild 
radiculopathy.  On separation examination in December 1994, 
his musculoskeletal system was clinically normal.  The 
veteran indicated a history of recurrent back pain on the 
accompanying medical history report.  He was medically 
discharged from service, with severance pay, due to the low 
back condition.

On VA general medical examination in July 1995, the diagnosis 
was lumbar radiculopathy related to L4-L5 disc disease.  On 
VA spine examination in August 1995, the diagnosis was 
possible L4-L5 lumbar radiculopathy.  

In an August 1995 decision, the RO granted service connection 
for lumbosacral strain with mild left radiculopathy, and a 10 
percent evaluation was assigned.  

On VA examination in November 1997, the veteran indicated 
that he had lost no time from his work as a mail handler due 
to his back problem.  He said that he was not presently under 
any medical care.  He related that his low back pain was 
constant and present on a daily basis, and symptoms radiated 
to the left lower extremity.  A moderate degree of spasm was 
detected in the paravertebral muscles of the lumbosacral 
spine.  Range of motion testing revealed flexion to 45 
degrees, extension to 0 degrees, lateral bending to 30 
degrees on both sides, and rotation to 45 degrees on both 
sides.  All movements were performed with a moderate degree 
of pain.  Deep tendon reflexes in the lower extremities 
revealed the left knee jerk to be absent.  Sensory testing 
revealed a dullness to pin prick over the entire dorsal 
aspect of the left foot.  The diagnoses were chronic strain 
of the lumbosacral spine, and discogenic disease of the 
lumbosacral spine with left sciatic radiculopathy.  

On VA examination in June 1998, it was noted the veteran 
continued to work as a mail handler and had lost no time from 
work due to his low back problem.  It was reported that 
November 1997 X-rays reflected mild spondylosis.  Range of 
motion testing revealed flexion to 45 degrees, extension to 0 
degrees, lateral bending to 20 degrees on both sides, and 
rotation to 45 degrees on both sides.  Deep tendon reflexes 
revealed the left knee jerk to be somewhat diminished.  
Sensory testing showed a sensory loss over the lateral aspect 
of the left foot.  The final diagnoses were chronic strain of 
the lumbosacral spine, and mild spondylosis of the 
lumbosacral spine.  

In a July 1998 decision, the RO increased the evaluation for 
the veteran's service-connected low back disability to 20 
percent disabling.  

An August 1998 VA outpatient record reveals that the veteran 
was seen for complaints of lower back pain which radiated to 
the left lower leg.  He noted that extensive walking 
aggravated his symptoms.  The diagnosis was degenerative 
joint disease.  A September 1998 record reflects that the 
veteran complained of pain in the left leg.  He related that 
he was out of work for several days due to extreme back pain.  
The diagnostic assessment was chronic back pain.  The veteran 
was seen in November 1998 complaining of increased pain in 
the low back, left leg, and foot.  He related that the pain 
was mostly during the day and improved at night.  The 
examiner noted that he had decreased range of motion in all 
directions.  No motor weakness was noted.  Straight leg 
raising was negative.  The left leg was noted to be slightly 
shorter than the right leg.  The diagnostic impressions were 
mild degenerative disc disease at L4-L5, and leg length 
discrepancy.  A heel lift was recommened for the leg length 
discrepancy.  An electromyography (EMG) study was also 
recommended.  A January 1999 EMG showed an abnormal study of 
the left L5 and right S1 paraspinal muscles.  Bilateral sural 
sensory neuropathy, and minimal criteria for left L5 and 
right S1 radiculopathy, were noted.  The EMG report notes 
that physical examination findings included severely 
decreased range of motion in all directions.

II.  Analysis

The veteran's claim for an increased rating for a low back 
disability is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Arthritis is rated based on limitation of motion of the 
affected joints.  38 C.F.R. § 4.71a, Codes 5003, 5010.

Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating, and severe limitation of motion is rated 
40 percent.  38 C.F.R.§ 4.71a, Code 5292.  

Lumbosacral strain is rated 20 percent when there is muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position.  A 40 percent 
rating requires that the lumbosacral strain be severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.  

Intervertebral disc syndrome is rated 20 percent when 
moderate, with recurring attacks.  A 40 percent requires that 
the intervertebral disc syndrome be severe, with recurring 
attacks and intermittent relief.  A 60 percent rating is 
assigned for intervertebral disc syndrome which is 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293.

With regard to Code 5292 concerning limitation of motion, 
there is evidence supporting a finding of either moderate (20 
percent) or severe (40 percent) limitation of motion of the 
lumbar spine.  Recent VA examinations in 1997 and 1998 show 
that in most directions, including forward flexion of 45 
degrees, there is no more than moderate limitation of motion 
of the lumbar spine.  However, both examinations show 0 
degrees of backward extension, which clearly is severe 
limitation of motion in that direction.  The 1999 EMG report 
states that physical examination showed severely decreased 
range of motion in all directions, although no degrees of 
motion were provided.  Recent outpatient records note 
complaints of pain, and the Board has considered possible 
additional limitation of motion due to the effects of pain 
during use and flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  With consideration 
of the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the 
Board finds that overall the veteran's low back disability 
produces severe limitation of motion of the lumbar spine, and 
such supports a higher rating of 40 percent under Code 5292.

Most of the criteria for a 40 percent rating under Code 5295 
for severe lumbosacral strain are not shown.  In any event, 
even if the veteran had severe lumbosacral strain, such would 
not result in a rating higher than the 40 percent which the 
Board has assigned under Code 5292 for limitation of motion.  
Similarly, even if the veteran had severe intervertebral disc 
syndrome, no more than a 40 percent rating would be assigned 
under Code 5293.  A higher rating of 60 percent is permitted 
under Code 5293 for pronounced intervertebral disc syndrome, 
but the evidence indicates the veteran does not have such 
level of impairment.  In this regard, the recent examinations 
and outpatient records, including EMG study, confirm only 
minimal to moderate signs of radiculopathy associated with 
disc disease.  Even assuming worsened intervertebral disc 
syndrome during use and flare-ups, and associated limitation 
of motion, pronounced intervertebral disc syndrome, as 
required for a 60 percent rating under Code 5293, is not 
demonstrated.  38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36-97.  

In sum, an increased rating to 40 percent but no higher is 
warranted for the veteran's low back disorder. 




ORDER

An increased rating, to 40 percent, for a low back disability 
is granted.  




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 

